DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US 2019/0174571, hereinafter Deenoo, claiming priority date of provisional applications 62/442,109, 62/400,837 and 62/372,973) and in view of Chou et al (US 2018/0139778, hereinafter Chou, claiming the priority of provisional application 62/420,588).

Regarding claim 1, Deenoo discloses a communication method for an apparatus in an inactive state, comprising: receiving a paging message (WTRU in an inactive state can receive a RAN paging message, Para [0242]); a content carried in the paging message comprises a second identity of the apparatus (determining if paging message carries a matching WTRU identity, Para [0242]) and an identity of an anchor access network device (the WTRU can search paging message for RNTI and cell ID associated with an anchor eNB, Para [0240]); in response to a determination that the content carried in the paging message comprises the second identity of the apparatus, sending a second request message to a first access network device (upon receiving paging message and determining the paging message is addressed to the UE, Para [0235], the UE can transmit reconnection or resume message with WTRU identity, Para [0210]); wherein the second request message is a connection establishment request message carrying a third identity of the terminal device, wherein the second and third identity of the terminal device identifies the terminal device in a core network (the WTRU ID can be a IMSI, Para [0232] or the identity can be an S-TMSI, Para [0236], which are NAS IDs and including the ID with an RRC message, (e.g. reconnect or resume message), Para [0243], in this case the second and third identity are the same.  Also see Para [0194,217,218,224,377] from provisional application 62/442,109);				but does not disclose determining the content carried in the paging message comprises a first identity of the apparatus nor in response to a determination that the content carried in the paging message comprises the first identity of the apparatus and the identity of the anchor access network device, sending a first request message to the first access network device, wherein the first request message is a connection resume request message and carries information of the first identity of the apparatus and information of the identity of the anchor access network device, where first identity of the terminal device identifies the terminal device on the anchor access network device and the identity of the anchor access network identifies the anchor access network device in an access network.  Chou disclose the eNB can provide a UE-specific ID to a UE and configure the UE with another (i.e. second) UE specific ID, where the UE will require RRC connection reestablishment or RRC connection resume request after receiving the specific ID in the paging message sent by the eNB, Para [0131], also see page 10 of provisional application 62/420,588.  Deenoo disclose the WTRU can include the WTRU identity and the source cell ID in the reconnection or resume procedure, Para [0210] and the respective identities identify the UE and the cell associated with the anchor eNB.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chou in the system of Deenoo in order to allow for efficient packet delivery in an RRC inactive state to reduce signaling overhead and power consumption.						
Regarding claims 3, 10 and 17, Deenoo discloses the method/apparatus/CRM according to claim 1/8/15, but not wherein the second identity of the apparatus is an identity of the apparatus in the anchor access network device.  Chou discloses the base station can configure the UE with a UE specific ID, Para [0131], UE ID identifies the UE.
Regarding claims 4, 11 and 18, Deenoo discloses the method/apparatus/CRM according to claim 1/8/15, further comprising: establishing, based on the first request message, a connection to the first access network device (WTRU reconnects to the radio access node, Para [0132], reconnecting procedure, Para [0210]).
Regarding claims 5, 12 and 19, Deenoo discloses the method/apparatus/CRM according to claim 1/8/15, wherein the second request message is a connection resume message (RRC resume message, Para [0210]), and the method further comprising: resuming, based on the second request message, a connection to the first access network device (RRC connection resume is used for reconnection in LTE, Para [0314]).
Regarding claims 7, 14 and 21, Deenoo discloses the method/apparatus/CRM according to claim 1/8/15, wherein the first access network device is corresponding to a cell in which the apparatus is located (this can be the case where the WTRU is stationary and the cell is the same, where the WTRU is located, Para [0290]).
Regarding claim 8, Deenoo discloses an apparatus (WTRU, Fig. 1b), comprising a transceiver and a processor (transceiver and processor, Fig. 1b), wherein the apparatus is in an inactive state, the transceiver is configured to receive a paging message (WTRU in an inactive state can receive a RAN paging message, Para [0242]); a content carried in the paging message comprises a second identity of the apparatus (determining if paging message carries a matching WTRU identity, Para [0242]) and an identity of an anchor access network device (the WTRU can search paging message for RNTI and cell ID associated with an anchor eNB, Para [0240]); in response to a determination that the content carried in the paging message comprises the second identity of the apparatus, sending a second request message to a first access network device (upon receiving paging message and determining the paging message is addressed to the UE, Para [0235], the UE can transmit reconnection or resume message with WTRU identity, Para [0210]); wherein the first request message is a connection resume request message carrying (the WTRU ID can be a IMSI, Para [0232] or the identity can be an S-TMSI, Para [0236], which are NAS IDs and including the ID with an RRC message, (e.g. reconnect or resume message), Para [0243].  Also see Para [0194,217,218,224,377] from provisional application 62/442,109);				but does not disclose determining the content carried in the paging message comprises a second identity of the apparatus nor in response to a determination that the content carried in the paging message comprises the second identity of the apparatus and the identity of the anchor access network device, sending a second request message to the first access network device, wherein the second request message carries information of the second identity of the apparatus and information of the identity of the anchor access network device.  Chou disclose the eNB can provide a UE-specific ID to a UE and configure the UE with another (i.e. second) UE specific ID, where the UE will require RRC connection reestablishment or RRC connection resume request after receiving the specific ID in the paging message sent by the eNB, Para [0131], also see page 10 of provisional application 62/420,588.  Deenoo disclose the WTRU can include the WTRU identity and the source cell ID in the reconnection or resume procedure, Para [0210] and the respective identities identify the UE and the cell associated with the anchor eNB.		
Regarding claim 15, Deenoo discloses a non-transitory computer readable storage medium (computer readable medium, Para [0523]) storing instructions therein, wherein when the instructions are executed by a processor in an apparatus, the following operations are performed: receiving a paging message (WTRU in an inactive state can receive a RAN paging message, Para [0242]); determining whether a content carried in the paging message comprises a first identity of the apparatus (determining if paging message carries a matching WTRU identity, Para [0242]) and an identity of an anchor access network device (the WTRU can search paging message for RNTI and cell ID associated with an anchor eNB, Para [0240]); in response to a determination that the content carried in the paging message comprises the first identity of the apparatus, sending a first request message to a first access network device (upon receiving paging message and determining the paging message is addressed to the UE, Para [0235], the UE can transmit reconnection or resume message with WTRU identity, Para [0210]); wherein the first request message is a connection establishment request message carrying (the WTRU ID can be a IMSI, Para [0232] or the identity can be an S-TMSI, Para [0236], which are NAS IDs and including the ID with an RRC message, (e.g. reconnect or resume message), Para [0243].  Also see Para [0194,217,218,224,377] from provisional application 62/442,109);				but does not disclose determining the content carried in the paging message comprises a second identity of the apparatus nor in response to a determination that the content carried in the paging message comprises the second identity of the apparatus and the identity of the anchor access network device, sending a second request message to the first access network device, wherein the second request message carries information of the second identity of the apparatus and information of the identity of the anchor access network device.  Chou disclose the eNB can provide a UE-specific ID to a UE and configure the UE with another (i.e. second) UE specific ID, where the UE will require RRC connection reestablishment or RRC connection resume request after receiving the specific ID in the paging message sent by the eNB, Para [0131], also see page 10 of provisional application 62/420,588.  Deenoo disclose the WTRU can include the WTRU identity and the source cell ID in the reconnection or resume procedure, Para [0210] and the respective identities identify the UE and the cell associated with the anchor eNB.	
Regarding claims 22, 23 and 24, Deenoo discloses the method/device/CRM according to claim 1/8/15, wherein the third identity of the terminal device is a non-access stratum (NAS) identifier of the terminal device (the identity can be an S-TMSI, Para [0236], which are NAS IDs and including the ID with an RRC message, (e.g. reconnect or resume message), Para [0243]).


Allowable Subject Matter
Claims 2, 6, 9, 13, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.  Applicant argues Deenoo does not disclose two specific terminal identifies in the paging message, that is the first and second identify of the terminal device.  Applicant argues Chou does not cure the deficiencies of Deeno.  Applicant states for the sake of argument Chou discloses two UE-specific IDs (so first and second identity of the terminal as in the claim) but argues Chou does not disclose the specific UE identifies are in the paging message.  Applicant then states Chou does not disclose features (a), (b) and (c), from the claim but doesn’t explicit state what feature a, b and c are.  					In response, Chou clearly discloses the UE ID is in the paging message.  See Para [0131], the UE may require either RRC establishment or resume request “after receiving the specific ID in paging message”.  Therefore it is very clear Chou discloses receiving an identity of the terminal device (i.e. UE ID) in the paging message.  Deenoo also discloses the UE receives the identity in the paging message as well: determining if paging message carries a matching WTRU identity, Para [0242].  Both references clearly disclose this feature which Examiner presumes is the so called feature (a) in the argument.  Applicant does not explain what feature (b) and (c) are, that are supposedly not disclosed by the references.													Applicant argues Lee does not cure deficiencies of Deenoo and Chou.  Applicant appears to remove the limitation, Lee was used to disclose, that the terminal enters the idle state when the paging message has the first identity.  Lee is no longer being used in the current office action and arguments against Lee are moot.  Applicant argues that a POSITA would recognize IMSI or S-TMSI is a UE identity of the terminal device that identifies the terminal device in the core network and not the access network.  In response, Deenoo discloses a WTRU ID and Chou discloses a UE specific ID, not necessarily IMSI or S-TMSI as argued by the Applicant.  Applicant argues Lee does not disclose two identifies which is irrelevant because Chou does disclose the two UE specific IDs. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461